DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 5/4/2021.
Claims 10-11 are cancelled.
Claim 15 is newly added. 
Claims 1-9 and 12-15 are pending.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/4/2021, with respect to the rejection(s) of claim(s) claim 1 under 35 USC 103 over Gammerler, Nafraoui, Bishara, and Chen have been fully considered and are persuasive.  Specifically, the Examiner consulted with Irina Knizhnik for an oral translation of Chen to confirm that element 4 is “a hole to connect a wire for supplying electric power” and there is no mention of a DC power supply. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alaoui (WO 2020/025906).

Priority
The Applicant’s claim to benefit to international application PCT/US14/66709 and US application 14/948186 is noted. However, applications PCT/US14/66709 and 14/948186 do not provide written description for the claimed invention of claim 1. Specifically, the applications do not describe, for example, “a screen”. Therefore, the claims will be examined with an effective filing date of 8/1/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gammerler et al. (US 2019/0159514) in view of Nefraoui (US 2009/0178686), and Alaoui (WO 2020/025906 A1; see machine translation).
Regarding claim 1, Gammerler discloses a heater adapted to fit on the head of a hookah to transfer heat to shisha in the hookah (abstract), the head (110; Fig. 19) includes the heater (1, 10) comprising:
a chimney (10) a lower mounting bracket (41) and an upper mounting bracket (31) (collectively interpreted as a housing) permitting air flow (Paragraph 58; equivalent to a ventilated housing);
an upper heating coil (5; Fig. 1; equivalent to a heating element) a lower heating coil (6);
a heating shield or plate (20; equivalent to a screen) located between the upper heating coil and the head (see Fig. 1 and 19); and
a ventilation space between the heating coil and the heat shield (Paragraph 69) which defined by a Height G (see Fig. 7; equivalent to a lower air gap), 
at least one venting opening (see Fig. 3; interpreted as the top of the upper mounting bracket);

wherein the heating plate has holes disposed along its body (Paragraph 62; see Fig. 2) such that mixed air is drawn through the plurality of vents and into the tobacco (Paragraph 105, 108).

    PNG
    media_image1.png
    520
    873
    media_image1.png
    Greyscale

Gammerler further discloses controlling the flow of heating and cool air which passes through the heat shield to the tobacco (paragraph 69) and a power supply (90) that includes a power supply input (91) (i.e. a corded connection).  
	However, Gammerler does not explicitly teach wherein the screen is finer than the smokable organic substance so that the smokable organic substance does not pass through screen; and is silent as to a battery, the battery are located within the housing, wherein the battery is opposite the heating element from the screen; an upper air gap provided between the heating element and the battery; and wherein the venting opening provides access form the outside of the housing into the upper air gap. 
	Nefraoui teaches a smokable material containment vessel (abstract), the vessel (10) comprises small air holes or perforations (24) that allow for air or smoke to flow down into the passageway, wherein the perforations are sized and positioned for optimal smoking enjoyment (Paragraph 35).  

Regarding the claim limitation “so that the smokable organic substance does not pass through screen” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of modified Gammerler discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.
	Alaoui teaches a device for producing hookah smoke (title) comprising a body (10; Fig. 2) including a heating disc (3) and a thermal interface (4) comprising a heat shield (40), the thermal interface including a printed circuit (7) and battery (6) (Paragraph 58; see Fig. 4), the heat shield being spaced from the heating means (Paragraph 20; see Fig. 2) and arranged above the heating means (paragraph 21), the heating means and heat shield define an intermediate volume (Vi; interpreted as an upper air gap provided between the heating element and battery) and is partially laterally bordered by walls (29) which define at least one radial passage inlet (P; see Fig. 1) of ambient air into said intermediate volume (Paragraph 23), and spacers (29) which are movable shutters for adjusting the air passages (Paragraph 74). Alaoui teaches an alternate embodiment which uses a cable (106) instead of a battery (Paragraph 65-66). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the corded connection of Gammerler for the battery as in Alaoui because Alaoui suggests that a cable connection and battery are equivalents known for the same purpose of providing power to generate smoke (Paragraph 66). Moreover, one of ordinary skill in the art 
Regarding claim 2, modified Gammerler further discloses lower fitting tabs (45, 46; interpreted as ridges) to couple to the head (Paragraph 106). 
Regarding claim 4, modified Gammerler discloses the use of rubber bands to secure the heat transfer plate to the head (Paragraph 106).
Regarding claim 5, modified Gammerler discloses the heating coil comprising two apertures (see annotated Fig. 4), wherein air flows through the chimney via a chimney effect (Paragraph 72; equivalent to air passes through the heating element) and through the heat shield to vaporize the tobacco (Paragraph 79). It is noted that the claim does not require the air to flow through the perforation, and merely requires the air to flow through the heating element.

    PNG
    media_image2.png
    696
    546
    media_image2.png
    Greyscale

Regarding claim 6, modified Gammerler the printed circuit (Alaoui; 7) is located adjacent to an outer wall of the heating head (Alaoui; Fig. 4), wherein the heating coil (5) is centered within the chimney (10; see Fig. 1). 
Regarding claim 7, modified Gammerler discloses the heat shield (Alaoui; 40) located between the printed circuit and battery and the heater (Alaoui; see Fig. 4).
Regarding claim 8, modified Gammerler discloses that the heating coils are perforated (see annotated Fig. 4 above) such that air travels through the radial holes (Alaoui; P) and pass the heater elements, warming the air; cooler air is drawn into the area below the heater elements via the ventilation space between the chimney and heat transfer plate, and mixes with the heated air; the mixed air is drawn through the plurality of vents and into the tobacco (Paragraph 105; interpreted as the only path between an interior of the heating head and the bowl).
Regarding claim 12, modified Gammerler discloses that the heating coils are perforated (see annotated Fig. 4). Modified Gammerler further discloses that ambient air enters through the radial passage (Alaoui; P) then travels pass the heater elements, warming the air; cooler air is drawn into the area below the heater elements via the ventilation space between the chimney and heat transfer plate, and mixes with the heated air; the mixed air is drawn through the plurality of vents and into the tobacco (Paragraph 105). One of ordinary skill in the art would appreciate that the air would flow through the upper and lower air gaps (see Fig. 1 above). 
Regarding claim 13, modified Gammerler discloses small air holes or perforations (Nefraoui; 24) that allow for air or smoke to flow down into the passageway, wherein the perforations are sized and positioned for optimal smoking enjoyment (Nefraoui; Paragraph 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the holes of Gammerler as suggested by Nefraoui, including decreasing the size of the holes, in order to obtain the predictable result of optimizing the air flow for optimal smoking enjoyment (Nefraoui; Paragraph 35) and because such a modification involves a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding claim 14, modified Gammerler discloses the heat shield (Alaoui; 40) surrounding the battery (Alaoui; see Fig. 4). 
Regarding claim 15, the instant specification describes:
“In addition to the heat shield 1310, the battery 1260 is adjacent an upper surface of the heating head 1200, and that upper surface is exposed to outside air flow, and therefore may remain cooler than the interior upper air gap 1270 of the heating head. Further, in some embodiments additional ventilation (not shown) may be provided to cool the battery 1260.” (Paragraph 119).

Regarding the claim limitation “wherein air passing into the upper air gap by way of the venting opening cools the battery prior to passing through the heating element,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, since modified Gammerler discloses the same configuration as instantly described (the heat shield 40 with the battery 7 adjacent to the heat shield (see Fig. 4 of Alaoui) such that ambient air passes into the intermediate volume Vi adjacent to the heat shield) modified Gammerler is capable of being operated in similar if not identical claimed characteristics.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gammerler et al. (US 2019/0159514) in view of Nefraoui (US 2009/0178686) and Alaoui (WO 2020/025906 A1; see machine translation) as applied to claim 1 above, and further in view of Gammerler et al. (US 10206424; hereby Gammerler ‘424).
Regarding claim 3, modified Gammerler discloses the apparatus as discussed above with respect to claim 1.
However, modified Gammerler is silent as to nodules on a bottom surface of the screen.
Gammerler ‘424 teaches a radiant heater adapted to fit on the head of a hookah (abstract) comprising a heat transfer plate (20; Fig. 1, 6) comprising a plurality of nubs (26) disposed on the lower face of the heat transfer plate (Column 7, lines 39-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added nubs as in Gammerler ‘424 to the bottom of the heating plate of .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gammerler et al. (US 2019/0159514) in view of Nefraoui (US 2009/0178686) and Alaoui (WO 2020/025906 A1; see machine translation) as applied to claim 7 above, and further in view of Benjamignan et al. (US 2017/0099873).
Regarding claim 9, modified Gammerler discloses the heating head as discussed above with respect to claim 7.
However, modified Gammerler does not explicitly teach at least one PCB vent provided in the outer wall.
Benjamignan teaches an electrically powered hookah (abstract) comprising a programmable controller (26), wherein the controller is a printed circuit board (PCB) including a processor (261) and programmable memory (262), the PCB is in electrical communication with heating elements (20) I/O elements (56) and sensors (17) (Paragraph 42), and air holes (25) provided in the electronic chamber (23) to help cool the electronic components (Paragraph 40).
It would have been obvious to said skilled artisan to have added air holes as in Benjamignan to the electronic chamber of modified Gammerler in order to help cool the electronic components (Benjamignan; Paragraph 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Binyaminow (WO 2020/106178) teaches a device for heating tobacco in a shisha bowl including compartments (2) for batteries, a heating element plate (3), and an air gap (6) between the batteries and heating plate (see Fig. 1) wherein through holes (4) allow air to pass from the environment into the device, and a heat insulating plate (14) located at the bottom of the compartments. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747